Opinion issued July 11, 2019




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                               NO. 01-18-00503-CV
                           ———————————
                   AARON JAMES SPARKMAN, Appellant
                                        V.
     ATTORNEY GENERAL OF TEXAS O/B/O SARAH ELIZABETH
                   FULKERSON, Appellee


                   On Appeal from the 300th District Court
                          Brazoria County, Texas
                        Trial Court Case No. 68198


                         MEMORANDUM OPINION

      Appellant, Aaron James Sparkman, appeals from an order modifying his

child support obligation as to his son, J.W.S. On appeal, he challenges the

sufficiency of the evidence to support the order, arguing that the court did not

consider his after-tax income. We affirm.
                                    Background

      The Texas Attorney General filed suit for modification of a child support

order entered in June 2012. The case was heard by a Title IV-D associate judge on

June 5, 2018. The associate judge signed an order finding that there had been a

material and substantial change in the circumstances of the child or the parties or

that it had been three years since the prior child support order was rendered. The

court found that Sparkman’s gross monthly resources were $5,561.01 and that his

net monthly resources were $4,138.55. The court ordered Sparkman to pay $178

per month in medical support and $724 per month in child support, a $27 per

month decrease from his prior child support obligation.

                                      Analysis

      On appeal, Sparkman argues that the trial court abused its discretion by

ordering him to pay approximately $900 in medical and child support each month.

Although not in the record, he asserts in his brief that he earns only $10 per hour at

a 40-hour per week job.

      Sparkman did not make a timely or proper request for the record. Such a

request must be made to the official court reporter or recorder “at or before the

time for perfecting appeal.” TEX. R. APP. P. 34.6; see In re D.D.A., No. 14-05-

00046-CV, 2006 WL 1547869, at *1 (Tex. App.—Houston [14th Dist.] June 8,

2006, no pet.) (mem. op.). Sparkman filed a notice of appeal on June 8, 2018. On


                                          2
July 30, 2018, he filed a document asking the district clerk’s office to send “all

documents” and the “affidavit of deemed indigency” to the court of appeals. No

request for a record from the hearing appears in the record.

      In general, a trial court’s ruling on child support will not be reversed on

appeal unless there is a clear abuse of discretion. Worford v. Stamper, 801 S.W.2d
108, 109 (Tex. 1990); Brejon v. Johnson, 314 S.W.3d 26, 29 (Tex. App.—Houston

[1st Dist.] 2009, no pet.). The test is whether the trial court acted arbitrarily,

unreasonably, or without reference to guiding rules or principles. Rogers v. Rogers,

No. 01-15-00224-CV, 2016 WL 3162299, at *5 (Tex. App.—Houston [1st Dist.]

June 2, 2016, no pet.) (mem. op.) (citing Brejon, 314 S.W.3d at 29).

      “Sufficiency challenges are not independent points of error in the child-

support context, but are ‘incorporated into an abuse of discretion determination.’”

Bello v. Bello, No. 01-11-00594-CV, 2013 WL 4507876, at *2 (Tex. App.—

Houston [1st Dist.] Aug. 22, 2013, no pet.) (mem. op.) (quoting McGuire v.

McGuire, 4 S.W.3d 382, 387 n.2 (Tex. App.—Houston [1st Dist.] 1999, no pet.)).

When reviewing a discretionary ruling of the trial court that depends on evidence,

we consider (1) whether the trial court had sufficient information upon which to

exercise its discretion, and (2) whether the trial court erred in its application of

discretion. See Bello, 2013 WL 4507876, at *2; Moreno v. Perez, 363 S.W.3d 725,

735 (Tex. App.—Houston [1st Dist.] 2011, no pet.). A trial court does not abuse its


                                          3
discretion when there is some evidence of a substantive and probative character to

support its ruling. Bello, 2013 WL 4507876, at *2

      “Generally, the appellant bears the burden to present a sufficient record to

show error requiring reversal.” Curry v. Tex. Dep’t of Pub. Safety, 472 S.W.3d
346, 349 (Tex. App.—Houston [1st Dist.] 2015, no pet.). “When no reporter’s

record is filed, we indulge every presumption in favor of the trial court’s findings.”

Rogers, 2016 WL 3162299, at *3; see Curry, 472 S.W.3d at 350; Willms v. Ams.

Tire Co., 190 S.W.3d 796, 803 (Tex. App.—Dallas 2006, pet. denied) (“[W]hen an

appellant fails to bring a reporter’s record, an appellate court must presume the

evidence presented was sufficient to support the trial court’s order.”).

“Furthermore, without a complete record brought forward by the appellant, the

court will conclude that the appellant has waived the points of error dependent on

the state of the evidence.” Curry, 472 S.W.3d at 350.

      There is no reporter’s record of the evidence presented in this case, and

Sparkman did not file a formal bill of exception. See TEX. R. APP. P. 33.1(c).

Without a record of the evidence, we know little about the underlying basis for the

court’s findings, and we are unable to determine whether the court abused its

discretion in modifying the order for medical and child support. See Rogers, 2016
WL 3162299, at *5; D.D.A., 2006 WL 1547869, at *3. Because we must presume

that the evidence presented at the hearing was sufficient to support the order, we


                                          4
hold that Sparkman did not meet his burden to show that the trial court abused its

discretion. See TEX. R. APP. P. 44.1(a); Rogers, at 2016 WL 3162299, at *5.

Accordingly, we overrule Sparkman’s issues.

                                   Conclusion

      We affirm the judgment of the trial court.




                                             Peter Kelly
                                             Justice

Panel consists of Justices Keyes, Kelly, and Goodman.




                                         5